Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently no generic claims are recognized to the following disclosed patentably distinct species: 
Species I, Figs. 1A-1K: Figs. IA-1K are cross-sectional views of a semiconductor device at various intermediate stages of manufacture according to some embodiments of the present disclosure.
Species II, Figs. 2A-2B: Figs. 2A and 2B are schematic top views of a capacitor structure of semiconductor devices according to some embodiments of the present disclosure. Figs. 2A and 2B are schematic top views of the MIM capacitor structure MS of semiconductor devices according to some embodiments of the present disclosure. Referring to Fig. 2A and Fig. IK, in some embodiments, the capacitor top electrode 212 and the elements 142'-162' are separated from the spacers 182 by the first portion 222 of the ILD layer 220. The contact vias 232 is in the second portion 224 and connected with the capacitor top electrode 212, while the contact vias 234 are in the first portion 222 and connected with the capacitor bottom electrode 130. Referring to Fig. 2B and Fig. IK, in some embodiments, the capacitor top electrode 212 and the elements 142'-162' are connected with at least one of the spacers 182, and the first portion 222 of the ILD layer 220 is between said at least one of the spacers 182 and a  142'- 162' may be connected with one of the spacers 182 and separated from another of the spacers 182.
Species III, Fig. 3: Fig. 3 is a cross-sectional view of a semiconductor device. The present embodiments are similar to the embodiments of Fig. IK, and the difference between the present embodiment and the embodiments of Fig. IK is that the CT2 formed between one of the spacers 182 and a combination of the capacitor top electrode 212 and the elements 142'-162', and another of the spacers 182 remains on the sidewalls of the capacitor top electrode 212 and the elements 142'-162'. For example, in some embodiments, the capacitor dielectric 142', the second capacitor dielectric 152', and the capacitor top electrode 162', and the electrode 212 are separated from one of the spacers 182 in the present embodiments.
Species IV, Fig. 4: Fig. 4 is a cross-sectional view of a semiconductor device according to some embodiments of the present disclosure. Fig. 4 is a cross-sectional view of a semiconductor device according to some embodiments of the present disclosure. The present embodiments are similar to the embodiments of Fig. IK, and the difference between the present embodiments and the embodiments of Fig. IK is that: a doped region DR is formed in the semiconductor substrate 110, and the capacitor stack Si is formed over the doped region DR. The doped region DR may  have an impurity concentration high enough to be lower an extension resistance, which in turn will make the doped region DR of the substrate 110 conductive. After the ion implantation process, an anneal process maybe performed to activate the dopant.
Species V, Fig. 5: Fig. 5 is a cross-sectional view of a semiconductor device according to some embodiments of the present disclosure. The present embodiments are similar to the embodiments of Fig. 4, and the difference between the present embodiments and the embodiments of Fig. 4 is that: in the present embodiments, the capacitor stack SI is over the doped region DR and the isolation dielectric 120. Through the configuration, the capacitor stack SI may occupy less active area, e.g., oxide defined regions OD. As aforementioned, the contact vias 234 may be electrically connected with the capacitor bottom electrode 130 of the capacitor stack SI through the doped region DR exposed by the capacitor stack Si.
Species VI, Fig. 6: Fig. 6 is a cross-sectional view of a semiconductor device according to some embodiments of the present disclosure. The present embodiments are similar to the embodiments of Fig. IK, and the difference between the present embodiments and the embodiments of Fig. IK is that: the capacitor top  vias 234 is in the ILD layer 190 and the second portion 224 of the ILD layer 220, rather than in the first portion 222 of the ILD layer 220 (referring to Fig. 1K) between the capacitor stack SI and the spacer 182.
Species VII, Fig. 7: Fig. 7 is a cross-sectional view of a semiconductor device according to some embodiments of the present disclosure. The present embodiments are similar to the embodiments of Fig. IK, and the difference between the present embodiments and the embodiments of Fig. IK is that: in the present embodiments, the spacers 182 extends from atop surface of the isolation dielectric 120 to atop surface of the oxide defined regions OD of the substrate 210. That is, the spacers 182 crosses the isolation dielectric 120 and the oxide defined regions OD. In the present embodiments, the capacitor bottom electrode 130 remains being separated from the oxide defined regions OD by the spacers 182 and the solation dielectric 120, such that the performance of the MIM capacitor structure MS is kept from being influenced by the oxide defined regions OD.
 isolation dielectric 120, such that the performance of the MIM capacitor structure MS is kept from being influenced by the oxide defined regions OD.
Species IX, Fig. 9: Fig. 9 is a cross-sectional view of a semiconductor device according to some embodiments of the present disclosure. The present embodiments are similar to the embodiments of Fig. 6, and the difference between the present embodiments and the embodiments of Fig. 6 is that: one of the spacers 182 covers a sidewall of the first portion 132 of the capacitor bottom electrode 130. For example, said one of the spacers 182 extends from atop surface of the isolation dielectric 120 alongside one of the sidewalls of the capacitor stack SI to the ILD 220, while another one of the spacers 182 extends from atop surface of the second portion 134 of the capacitor bottom electrode 130 alongside another of the sidewalls of the capacitor stack Si to the ILD 220. Through the configuration, the first portion 132 of the capacitor bottom electrode 130 is prevented from being etched during the formation of the spacers 182.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813

	
	

	
	
	
	
	















12 
File: US13824F0 SUNDIAL CONFIDENTIAL 
13 
File: US13824F0 SUNDIAL CONFIDENTIALReference of Assignee: P1070081 / Reference of SUNDIAL: US13824PA 
File: US13824F0 SUNDIAL CONFIDENTIALReference of Assignee: P1070081 / Reference of SUNDIAL: US13824PA 
15File: US13824F0 SUNDIAL CONFIDENTIAL